DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 As a matter of form, if indeed “The prior art is replete with examples of devices which either develop a vacuum or can be attached to such a device and used for the purpose of trapping, collecting and disposing of insects,” [003], then Applicant is reminded of duty to disclose laid out in MPEP §2001.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “air flow 4” found in the description starting [0016].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the title “Apparatus for Acquisition… of Invertebrate Species” (emphasis added) is inconsistent with the title at the beginning of the specification: “Apparatus for Acquisition… of Invertebrate Specimens.” It is recommended to modify one of these for consistency. Appropriate correction is required.

 Claim Objections
Claim 1 is objected to because of the following informalities: 
in lines 4-5, the phrase “a nozzle section configured as a generally cylindrical tube” should be rephrased as --a nozzle section formed as a cylindrical tube-- or --is a cylindrical tube--, as “configured as” is non-conventional claim language; 
in line 13, “structure,  screen,” contains two spaces, and one should be removed: --structure, screen--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “an attachment segment used in attaching the apparatus to a vacuum cleaner” in lines 9-10. This structure is interpreted in light of “attachment segment 2,” discussed starting in [0015].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as noted above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding lines 3-4, the phrase “and the like” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
In lines 4-8, the phrase “wherein said collection segment includes a nozzle section configured as a generally cylindrical tube which has an open end for collection purposes and thereafter flares to form an enlarged collection chamber,” is unclear whether the nozzle section comprises the flare and/or the collection chamber. A revision of the claim construction is recommended.
The term “generally” in line 5 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the relative term "generally" renders the nozzle section indefinite.
The term “thereafter” in line 6 is a relative term which renders the claim indefinite. The term provides no point of reference or definition in the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “thereafter” refers to a time period, and is improper for the limitation of a structure.
In lines 6-8, the use of the phrase “all of the foregoing” renders the claim vague and indefinite since the “apparatus” found in the preamble, lines 1-2, is also foregoing in the claim structure. In light of the specification, at least the screen segment is not contemplated as transparent, and as such, it is recommended that this phrase be replaced with --the collection segment--.
Regarding line 10, the phrase “or similar suctioning device,” synonymous with “and the like” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “and the like” implied by “or similar”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitations “these two segments” in line 11, “said segment” in lines 12-13, “the suctioning device” in line 12, and “the direction of air flow” in line 14.  There is insufficient antecedent basis for each limitation in the claim. Regarding the segment claim limitations: there are three segments claimed: a collection, an attachment, and an intermediate; it is unclear which is being further limited. Regarding the air flow limitations: the “vacuum cleaner” of lines 9-10 is only recited in the functional recitation of the apparatus being capable of attachment to a vacuum cleaner, and is not positively claimed; in lines 12-14, it is unclear whether the vacuum cleaner is now required.
In light of the above interpretation, rejections, and objections, and in light of the instant disclosure, the prior art rejection is as best understood by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Lockwood (US 3330063). 
For Claim 1, Lockwood discloses an apparatus (title, disclosure) for acquisition and study of invertebrate specimens (as contemplated in Column 1, lines 1-4), comprising: 
a collection segment (collection chamber 1 used in conjunction with tip 3 or 30) used in capturing and containing insects and the like (Examiner notes that the mere intent to use the collection segment for capturing and containing insects does not structurally distinguish the intention from the prior art, see MPEP § 2114(II); however, chamber 1 is contemplated for the collection of specimens, in the same manner as the instant invention), wherein said collection segment includes a nozzle section (tip 30) configured as a generally cylindrical tube (as seen in Fig. 7) which has an open end for collection purposes (in order to collect, as intended, tip 30 must be open) and thereafter flares to form an enlarged collection chamber (30 flares within the element, and also the collection chamber 1 is larger than the opening of the tip 30, Figs. 6 & 7), all of the foregoing being from transparent material for easy viewing of any specimens captured (Col. 3, lines 38-48); 
an attachment segment used in attaching the apparatus to a vacuum cleaner or similar suctioning device (element 40 serves as an attachment point for either the mouthpiece 41 and the associated tube 4 or the motor 43 and its associated fan 42, see Col. 2, lines 34-47); and 
an intermediate screen segment (screen 10 and the threading at the bottom of chamber 1) used to attach these two segments together and keep specimens from being sucked into the suctioning device (Col. 2, lines 23-33), said segment including an air permeable webbing, lattice structure, screen (screen 10), grid, or netting transverse to the direction of air flow through the collection segment (in the same manner as the instant invention, screen 10 is perpendicular to the longitudinal axis of the collection chamber). 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to US 20060080887, US 20090313881, US 20120079759, US 4817330, US 5133289, US 5768748, US 4175352, EP 941660, KR 20090008993, KR 20120032811, DE 10354792, GB 2408909, EP 1040756, for the similarities of each with the claimed and disclosed subject matter of the instant invention. The remaining references cited establish the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643